Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 10 July 1810
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Mon très respectable Ami,
            Paris 
                        10 Juillet 1810
          
          
		   Mr Jullien, qui Se propose, après avoir rempli la mission dont il est chargé en Italie, de passer aux Etats-Unis, me demande de lui donner d’avance auprès de Vous une Lettre d’introduction.
          
          S’il Se fixe en Amérique, comme je le crois, il Sera pour elle une acquisition précieuse. C’est un Penseur qui a beaucoup d’ordre dans les idées, et auquel nous devons deux ouvrages remarquables qu’il a ensuite
				fondus l’un dans l’autre: un Traité de l’Emploi du Tems, et un Essai Sur l’éducation.
          Vous Savez combien je m’interesse à celle de votre bonne et Sage Nation. Tout ce qui peut etre utile aux Etats-Unis fait battre mon cœur.
          Je vous prie d’accorder à Monsieur Jullien quelque bienveillance.
          
            Agreez mon respect et mon inviolable attachement.
            
                     
                  DuPont (de nemours)
          
         
          Editors’ Translation
          
            
              My very respectable Friend,
              Paris 
                        10 July 1810
            
            
		   Mr. Jullien, who proposes to come to the United States after completing the mission entrusted to him in Italy, asks me for a letter of introduction to you.
            
                     
                     
                     If he settles in America, as I believe he will, he will be a valuable acquisition. He is a thinker who knows how to organize his ideas well and to whom we are indebted for two remarkable works that he later merged
			 into one: a treatise on the use of time and an essay on education.
            You know how interested I am in the improvement of your good and wise nation. Anything that can be useful to the United States makes my heart beat faster.
            Please be kind to Mister Jullien.
                     
                  
            
              Accept my respect and inviolable attachment.
              
                     
                  DuPont (de nemours)
            
          
        